Citation Nr: 0524258	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a September 1999 determination by the Chief of 
Prosthetic and Sensory Aids at the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for a clothing 
allowance for the year 1999.   

This matter was previously before the Board in April 2004, 
wherein it was remanded for additional development.  The case 
is returned to the Board for appellate review.


FINDING OF FACT

There is no evidence that the veteran wears or uses a 
prosthetic or orthopedic appliance that tends to wear out or 
tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp 2005); 38 
C.F.R. § 3.810 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2004.  The veteran was told 
of what was required to substantiate his claim for a clothing 
allowance and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The veteran's 
claim was initially adjudicated by the RO in September 1999.  
The notice letter was clearly not mailed to the veteran prior 
to the initial RO adjudication of his claim.  Regardless, any 
defect in this regard is harmless error, as any evidence 
submitted by the veteran subsequent to the stated letter was 
considered by VA in the March 2005 Supplemental Statements of 
the Case (SSOC).  There is no indication that the outcome of 
the case has been affected.  The claim has been on appeal for 
several years, and in that time VA has provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations of his service-connected disabilities in May 
2000 and July 2004.  However, the veteran failed to appear 
for a Prosthetic and Sensory Aids department examination of 
the back brace causing the wear or tear, as well as a few 
samples of the damaged clothing.

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examination, and it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting the claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Annual clothing allowance

The provisions of 38 U.S.C.A. § 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  See also 38 C.F.R. § 3.810(a).

The veteran has previously established service connection for 
degenerative disc disease of L4-5, rated as 60 percent 
disabling; bladder dysfunction associated with degenerative 
disc disease of L4-5, rated as 60 percent disabling; status 
post bunionectomy and realignment of the left fifth toe, 
rated as 10 percent disabling; a right shoulder disorder, 
rated as 10 percent disabling; status post excision of a 
benign lesion of the upper lip, rated as noncompensable; and 
erectile dysfunction associated with degenerative disc 
disease of L4-5, rated as noncompensable.  He has a combined 
evaluation for compensation of 90 percent, and is in receipt 
of a total disability rating due to individual 
unemployability.

In an application for an annual clothing allowance submitted 
by the veteran in July 1997, he reported that the disability 
requiring the use of an appliance or medication was his 
degenerative disc disease of L4-5.  He also reported that he 
required the use of a brace described as an LS corset with 
metal stays.  

An Eligibility Determination for Clothing Allowance (VA Form 
21-8679) dated in September 1997 shows that a VA Medical 
Center reported that the veteran wore a prosthetic or 
orthopedic appliance because of a service-connected 
disability which tended to wear out clothing, and that the 
condition requiring the use of such device was not static.

A VA examination report dated in December 1997 shows that the 
veteran continued to wear a back brace and that he had been 
given several different kinds, but that the current one 
provided him with the most help.

In July 1998, the RO contacted the veteran and inquired as to 
whether he continued to use a prosthetic or orthopedic 
appliance because of a service-connected disability which 
tended to wear out clothing.  In August 1998, the veteran 
responded certifying that he continued to use an LS corset 
with metal stays for his service-connected degenerative disc 
disease of L4-5.

In July 1999, the veteran submitted an application for an 
annual clothing allowance indicating continued use of the LS 
corset with metal stays for his service-connected 
degenerative disc disease of L4-5.

By letter dated in July 1999, the RO notified the veteran 
that he was required to present the back brace causing the 
wear or tear, as well as a few samples of the damaged 
clothing.  He was directed to contact the RO and schedule an 
appointment.

A Report of Contact of the RO dated in August 1999 shows that 
the veteran had not replied to the July 1999 letter.  A 
subsequent notation dated in September 1999 shows that the 
veteran had been scheduled for an appointment on September 1, 
1999, but that he failed to appear as scheduled.

By letter dated in September 1999, the RO determined that the 
veteran's claim for an annual clothing allowance could not be 
granted as he failed to respond to the July 1999 letter which 
attempted to set up an appointment to review his eligibility 
for a clothing allowance.

In his notice of disagreement of September 1999, the veteran 
reported that he had responded to the July 1999 RO letter, 
but that a personal issue with the Chief of Prosthetic and 
Sensory Aids at the RO resulted in a denial of his claim.  He 
reiterated that other members of the prosthetics department 
had examined his pants and corset with metal stays.

A Decision Review Officer Conference Report dated in October 
1999 shows that the veteran needed to make an appointment 
with the prosthetics department to take in his back brace and 
a sample of worn clothing so that a determination could be 
made.

A letter from the veteran's representative dated in October 
1999 shows that another appointment had been scheduled at the 
prosthetics department of the RO, but the veteran failed to 
appear.

In his Appeal To Board Of Veterans Appeals (VA Form 9) dated 
in February 2000, the veteran reiterated that he had already 
shown the Chief of Prosthetic and Sensory Aids and other 
people in prosthetics his clothing and that he had never 
received notification of any other appointment with a patient 
representative.

A Report of Contact of the RO dated in May 2000 shows that 
the Decision Review Officer met with the veteran who 
indicated to him that he had some conflict with the Chief of 
Prosthetic and Sensory Aids at the RO.  He added that the 
veteran had shown his brace and clothing to another member of 
the prosthetics department but that the Chief would not 
accept the assessment of the other member.  The veteran 
indicated that he did not want to go back to the prosthetics 
department due to the conflict since it might have caused 
further problems.  The Decision Review Officer informed the 
veteran that the decision on clothing allowances could not be 
made by the RO but had to be made by the prosthetics 
department.

A Memorandum from the Chief of Prosthetic and Sensory Aids to 
the Decision Review Officer dated in May 2000 shows that the 
Chief reported that the veteran had been a work-study student 
in his office for about two years.  He added that the veteran 
was aware that the member of the prosthetics department to 
whom he had shown his back brace and clothing was not 
qualified to perform a clothing allowance examination.  He 
indicated that the veteran was afforded the opportunity to 
have a clothing allowance examination done by a patient 
representative, but that he chose not to take that 
opportunity.  The Chief also indicated that he did not have a 
personal conflict with the veteran and that he had been 
offered alternatives to his conducting the clothing allowance 
examination, but that he had not taken advantage of them.

A Decision Review Officer Conference Report dated in June 
2000 shows that the only way to solve the problem regarding 
entitlement to a clothing allowance was for the veteran to 
make an appointment with the prosthetics department at the 
Spokane VA Medical Center for an evaluation required for the 
clothing allowance.

In July 2000, the veteran's representative notified the 
veteran of the June 2000 Decision Review Officer Conference 
Report and advised him of the necessity to make an 
appointment with the prosthetics department at the Spokane VA 
Medical Center for an appropriate clothing allowance 
examination.

A Decision Review Officer Conference Report dated in April 
2001 shows that the veteran needed to schedule an appointment 
with the prosthetics department at the Spokane VA Medical 
Center for an evaluation required for the clothing allowance.  
It was noted that the Chief of Prosthetic and Sensory Aids 
agreed to allow another member of the department to conduct 
the examination.

A Decision Review Officer Conference Report dated in January 
2003 shows that the veteran needed to schedule an appointment 
with the prosthetics department at the Spokane VA Medical 
Center for an evaluation required for the clothing allowance.  
It was noted that the veteran had indicated he refused to go 
back for an evaluation at the Prosthetic and Sensory Aids 
department.

In a Statement in Support of Claim dated in July 2004, the 
veteran indicated that in May 2000, when it was asserted that 
he refused to report for a scheduled appointment at the 
Spokane VA Medical Center for evaluation, he had been at the 
Seattle RO regarding his claim for a clothing allowance.

A VA examination report dated in July 2004 shows that the 
veteran continued to wear a lumbar corset as a result of his 
service-connected low back disability.

A letter from the RO to the veteran dated in August 2004 
shows that the veteran's claim for an Annual Clothing 
Allowance had been disapproved.  It was determined that the 
appliance that he used did not wear outer garments, 
therefore, he was not entitled to the annual clothing 
allowance.

VA outpatient treatment records dated from October 2004 to 
November 2004 show that the veteran continued to wear an LS 
corset with metal stays as a result of his service-connected 
low back disability.  It was noted that he had requested a 
new rigid type brace, but that this had not been approved.

A Report of Contact of the RO dated in February 2005 shows 
that the veteran had taken no action on his claim.  The RO 
had contacted the company that makes the particular brace 
that the veteran wore and asked if it would wear out 
clothing.  The RO was told that it would not.  The veteran 
also indicated that he had not saved any of his clothes 
showing wear, even after being told that this would help his 
claim.  The corset he wore was said to be flexible.

After reviewing all of the evidence which is of record, the 
Board finds that in the instant case the record does not 
demonstrate that because of a service-connected disability 
the veteran's clothing tends to wear out or tear as a result 
of the use of a prosthesis or an orthopedic appliance.  The 
veteran has reported on numerous occasions that he had 
clothing that was worn or torn as a result of his wearing the 
LS corset with metal stays.  However, there is no evidence of 
record that he ever presented any of the worn or torn 
clothing for review by the office of Prosthetic and Sensory 
Aids.  The record shows that the veteran was afforded 
numerous opportunities to appear for such evaluation, but he 
failed to do so.  When a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
other than for compensation, without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).

Although the RO had previously authorized such expenses 
during the year 1997, the current claim must be judged based 
on the most recent evidence.  In this case, the most recent 
evidence is the Report of Contact dated in February 2005 
reveals that the brace the veteran utilizes does not wear out 
clothing, thus weighing against the claim.  The fact that the 
veteran's own assertion that his disability resulted in worn 
and torn clothing is not sufficient to support the claim.

In the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of expenses.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) (payment of money from the [Federal] Treasury 
"must be authorized by a statute").  Accordingly, the Board 
concludes that the criteria for entitlement to an annual 
clothing allowance are not met.  38 U.S.C.A. § 1162; 38 
C.F.R. § 3.810.


ORDER

Entitlement to an annual clothing allowance is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


